Title: From George Washington to John Flood, 29 April 1781
From: Washington, George
To: Flood, John


                        
                             29 April 1781
                        
                        If Jesse Cole, an Inhabitant of the City of New York, will undertake to communicate with me through the
                            Channel that has been proposed to him, or any other which may be more direct and better—and will give me regular
                            information of the enemys movements—strength—& designs, as far as he can come at them from good information
                            & his own observation, particularly noting their reinforcements—Embarkations—and the disposition of their Troops
                            on the different Islands—& of their ships of war in the Harbr and where the case requires it will give this
                            intelligence with dispatch. I do, in behalf of the United States, promise that due consideration of his services shall be
                            had—& compensation made when circumstances will admit of it. Given at Hd Qrs New Windsor this 29th day of Apl 1781
                        
                            Go: Washington
                        
                    